DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The Examiner interprets lines 1-6 of claim 1 as the preamble of the claim, and therefore, interpreted as merely intended use.  Active steps recited in the claim include the claimed steps of sealing with a first seal of the sealing mechanism, sealing with a second seal, ventilating between inside and outside of the drawing furnace, and interrupting ventilating between the inside and outside of the drawing furnace.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Examiner acknowledges the amendment filed Jun. 30, 2021 to further clarify the claims.  
The amendment filed Jun. 30, 2021 is sufficient for the Examiner withdraws the rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, however, there are still 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues with the claim.
Claims 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant has claimed, “ventilating . . .immediately after disposing the second seal”, there is no active step of disposing the second seal so the claim is unclear.  Applicant has claimed the second seal is disposed above the first seal, but no active step of disposing.  Please clarify claim 1. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  As stated above, The Examiner interprets lines 1-6 of claim 1 as the preamble of the claim, and therefore, interpreted as merely intended use.  
Regarding claim 2, Applicant claims covering with a sleeve member a part of the dummy rod and an outer periphery of the glass base material.  However, a dummy rod is recited in the preamble of the claim that is interpreted by the Examiner as intended use.  Please clarify claim 2 or claim 1, specifically what is required in the method claim.  The Examiner suggests moving portions of the preamble after the term “the method comprising:”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (CN203683379U – hereinafter Qian) in view of Yu et al. (CN103304135A – hereinafter Yu).
For the Qian reference, the Examiner is referencing the attached machine translation of Qian.  For the Yu reference, the Examiner is referencing the machine translation filed 3/30/2021 (13 pages).
Regarding claim 1, Qian (Fig. 1, abstract, [0002]-[0003], and Embodiment 1 ([0020]-[0026]) discloses a method and apparatus for drawing an optical fiber with a sealing system the method comprising a base material (“prefabricated stick 18”) connected to a dummy rod (“tail pipe 17”) and drawing an optical fiber from the base material.  Qian fails to explicitly state the prefabricate stick is a glass.  However, Yu ([0002]) discloses drawing an optical fiber from a quartz glass rod.  Therefore, based on the additional teachings of Yu, it would be obvious to a person having ordinary skill in the art the base material (i.e. “prefabricated stick 18”) of Qian is a glass base material.  
Qian Figs. 1 and 3, abstract, [0002]-[0003], and Embodiment 1 ([0020]-) further discloses a sealing device comprising sealing with a first seal (“preform rod sealing device”) including two layers of quartz sealing ring 13 and 14 with sealing web 16 clipped in the middle and sealing with a second seal (“tail pipe sealing device”) having quartz sealing ring felt layers 11 and 12 and a middle layer of 15.  Qian (Figs. 1 and 3 and [0022]-[0026]) discloses the outer diameter of the preformed rod 18 is not uniform and discloses the second seal is disposed above the first seal before a tapered portion and further discloses the glass base material (“preformed rod 18”) moves slowly into the drawing furnace and quartz seal ring 12 contacts quartz seal ring 13 to provide for a second seal to ensure tightness of the drawing furnace.  While Qian does not explicitly state the first seal becomes ineffective, it would be obvious to a person having ordinary skill in the art, since the outer diameter of the preform is not uniform due to the taper of the preform and the need for a second seal to ensure tightness as the glass base material moves slowing into the drawing furnace, it would be obvious to a person having ordinary skill in the art, the second seal is disposed above the first seal before a tapered portion of the glass base material to ensure tightness, and that the first seal may become ineffective as the smaller section of the outer diameter of the preform starts passing through the first seal.  This provides for sealing with a second seal that is disposed above the first seal before a tapered portion of the glass base material starts passing through the first seal so that sealing by the first seal becomes ineffective.  

Regarding claim 2, as discussed in the rejection of claim 1 above, Qian discloses a sealing device comprising sealing with a first seal (“preform rod sealing device”) including two layers of quartz sealing ring 13 and 14 with sealing web 16 clipped in the middle and sealing with a second seal (“tail pipe sealing device”) having quartz sealing ring felt layers 11 and 12 and a middle layer of 15.  As discussed above, Qian (Figs. 1 and 3 and [0022]-[0026]) discloses the outer diameter of the preformed rod 18 is not uniform and discloses the second seal is disposed above the first seal before a tapered portion and further discloses the glass base material (“preformed rod 18”) moves slowly into the drawing furnace and quartz seal ring 12 contacts quartz seal ring 13 to provide for a second seal to ensure tightness of the drawing furnace.  The combination of the preform rod sealing device in contact with the tail pipe sealing device provides for covering with a sleeve member a part of the dummy rod and an outer 
Regarding claim 4, Qian (Fig. 1, abstract, [0002]-[0003], and Embodiment 1 ([0020]-[0026]) discloses a method and apparatus for drawing an optical fiber with a sealing system the method comprising a base material (“prefabricated stick 18”) connected to a dummy rod (“tail pipe 17”) and drawing an optical fiber from the base material.  As discussed above, Qian (Figs. 1 and 3 and [0022]-[0026]) discloses the outer diameter of the preformed rod 18 is not uniform and discloses the second seal is disposed above the first seal before a tapered portion and further discloses the glass base material (“preformed rod 18”) moves slowly into the drawing furnace and quartz seal ring 12 contacts quartz seal ring 13 to provide for a second seal to ensure tightness of the drawing furnace.  The combination of the preform rod sealing device in contact with the tail pipe sealing device provides for covering with a sleeve member a part of the dummy rod and an outer periphery of the glass base material, as claimed.
Qian (Figs. 1 and 3 and [0022]-[0026] further discloses a gas pressure control system to ensure a steady flow of wire drawing furnace gas including gas collection pipe 110, pressure sensor 19, control valve 111, vacuum pump 112, and valve 34.  Qian discloses the furnace gas pressure sensor 19 provides feedback in a gas pressure regulating control valve 111 and valve 34 opening, where vacuum pump 112 pumping gas 32 from the furnace in air 31 and outside air 33, control valve opening of the valve 111 is 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Konishi et al. (WO2015/050103A1 – hereinafter Konishi).
Regarding claim 4, Konishi (Figs. 1 and 6, ([0037], claim 1) discloses a fiber drawing apparatus for drawing an optical fiber glass preform (11) (corresponding to a glass base material) for an optical fiber (12).  The glass preform is connected to a dummy rod (13).  The apparatus comprising an upper chamber (20) (corresponding to a sleeve member) covering a part of the dummy rod and an outer periphery of the glass preform.  The upper chamber (20) comprises a gas introduction path/passage (22) that intersects with upper chamber (20).  Konishi ([0018]) further discloses inert gas or the like mixed with an argon gas and helium gas is fed into the wire drawing furnace by gas introduction path/passage.
While Konishi fails to specifically state a ventilation hole, Konishi illustrates an opening (corresponding to a ventilation hole) for gas introduction path/passage in order to feed gas into the wire drawing furnace.  Therefore, it would be obvious to a person having ordinary skill in the art, a ventilation hole is required in the sleeve (i.e. upper chamber), the ventilation hole ventilates inside and outside of the drawing furnace and discharges gas in the drawing furnace, as claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 rejected over the prior art of Yu have been considered but are moot, due to the new grounds of rejection necessitated by the amendment to the claims filed Jun. 30, 2021.  
Applicant’s arguments with respect to claim(s) 4 over the prior art of Konishi have been considered, but are moot due to new grounds of rejection necessitated by the amendment to the claims filed Jun. 30, 2021.  
However, the Examiner will address Applicant's arguments filed Jun. 30, 2021 over the prior art of Konishi applied to claim 4, since the same reference was applied with one of the new grounds of rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “gas in a drawing furnace [that] cannot escape when a seal is switched from a first sealing portion to a second sealing portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The apparatus, as claimed in claim 4, requires a sleeve member with a ventilation hole that ventilates inside and outside of the drawing furnace and that discharges gas in the drawing furnace.  Applicant has not claimed a seal is switched from a first sealing portion to a second sealing portion.  There is no seal, first sealing portion, or second sealing portion in the claim.  
“Applicant argues Konishi discloses a gas introduction passage in an upper chamber”, and “Applicant submits that Konishi is silent regarding discharging gas in a drawing”.  This argument is not persuasive.  The Examiner submits the upper chamber of Konishi performs the function of covering a part of the dummy rod and an outer periphery of the glass base material, and can be broadly 
Examiner Comments – Claim 3
Due to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues in the claims, the Examiner is unable to determine allowance of claim 3.  Qian (Fig. 1, abstract, [0002]-[0003], and Embodiment 1 ([0020]-[0026]) discloses a method and apparatus for drawing an optical fiber with a sealing system the method comprising a base material (“prefabricated stick 18”) connected to a dummy rod (“tail pipe 17”) and drawing an optical fiber from the base material.  As discussed above, Qian (Figs. 1 and 3 and [0022]-[0026]) discloses the outer diameter of the preformed rod 18 is not uniform and discloses the second seal is disposed above the first seal before a tapered portion and further discloses the glass base material (“preformed rod 18”) moves slowly into the drawing furnace and quartz seal ring 12 contacts quartz seal ring 13 to provide for a second seal to ensure tightness of the drawing furnace.  The combination of the preform rod sealing device in contact with the tail pipe sealing device provides for covering with a sleeve member a part of the dummy rod and an outer periphery of the glass base material.  This provides for fixing the sleeve member to the dummy rod, and sealing a gap between the second seal and the sleeve member by a ring-shaped member (quartz seal ring 12 contacts quartz seal ring 13) provided in the sleeve member.  Qian fails to disclose the ring-shaped member slides on an outer peripheral surface of the sleeve member to seal the opening of the drawing furnace.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LISA L HERRING/               Primary Examiner, Art Unit 1741